DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acree (US Patent No. 5,560,619) in view of Vignotto et al. (EP0800011B1).
Regarding claim 1, the Acree reference discloses a gasket (e.g. 14,34,…) capable of being used between a wheel rim comprising at least a rim center bore with a 
a gasket center bore (bored of 14,34) that is a hole in said disc that is concentric with said disc and comprises a gasket center bore diameter greater than the lip diameter of the hub assembly; and 
a gasket flange (flange of 14,34) concentric with and surrounding said gasket center bore and comprising a gasket bolt pattern (Figs. 1,2) comprising at least one opening through said gasket flange (Figs. 1,2), wherein said gasket bolt pattern is alignable with the rim bolt pattern of the wheel rim and the hub bolt pattern of the hub assembly (Figs. 1,2); 
wherein said gasket comprises a core (core of 14,34).
However, the Acree reference fails to explicitly disclose a coating and at least said coating is made of a noncorrosive, water-impermeable material.
The Vignotto et al. (hereinafter Vignotto) reference, a vehicle part, discloses providing a noncorrosive, water-impermeable coating (Para. [0011]).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a coating to the gasket of the Acree reference in view of the teachings of the 
Regarding claim 2, the modified Acree reference discloses the invention substantially as claimed in claim 1.
However, the modified Acree reference fails to explicitly disclose said noncorrosive, water-impermeable material is parchment paper.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the coating of parchment paper, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious mechanical expedience and in order to reduce production costs.  In re Leshin, 125 USPQ 416.
Regarding claim 3, the modified Acree reference discloses the invention substantially as claimed in claim 1.
However, the modified Acree reference fails to explicitly disclose a depth of no greater than 1/64 of an inch.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the depth of no greater than 1/64 of an inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide minimal spacing. In re Aller, 105 USPQ 233.





	

Regarding claim 7, the Acree reference, as modified in claim 1, discloses a core (Acree, cored of 14,34) within said coating.
Regarding claim 9, the Acree reference, as modified in claim 1, discloses said noncorrosive, water-impermeable material is also non-compressible, grease resistant, and heat tolerant (Vignotto, Para. [0011]).

Allowable Subject Matter
Claims 5, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675